Citation Nr: 9929519	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-03 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for ankle and knee 
pain, low back pain, and great toe injuries.

2.  Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veteran 
Services


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel




INTRODUCTION

The veteran served honorably on active duty from April 1958 
to September 1970.  He had an additional period of active 
duty, from September 1970 to August 1975, from which he was 
discharged under other than dishonorable conditions.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for bilateral ankle and knee pain, bilateral great toe 
injuries, and a heart condition.  


REMAND

On review of the record, the Board finds that these claims 
must be returned to the RO in order to ensure compliance with 
due process considerations.  In correspondence received in 
April 1998, the veteran indicated that he had relocated to 
Nevada and he submitted a duly executed power of attorney (VA 
Form 21-22) appointing the Nevada Commission for Veterans 
Affairs as his representative with regard to the instant 
appeals.  The veteran requested that his claims folder be 
forwarded to his new service representative for preparation 
of the appeals.  

The record does not indicate that the claims folder was made 
available to the veteran's representative for review prior to 
certification to the Board on appeal; nor does the record 
contain a VA Form 646 indicating such review.  On remand, the 
RO should forward the veteran's claims folder to the 
accredited representative for review and preparation of a VA 
Form 646 or any other appropriate documentation, in order to 
ensure that the veteran is afforded the right to 
representation at all stages of his appeal, in accordance 
with the provisions of 38 C.F.R. § 20.600 (1998).  

Accordingly, this claim is REMANDED for the following 
actions:

The RO should take steps to ensure that 
the veteran's claims folder is made 
available to the appointed 
representative, the Nevada Commission for 
Veterans' Affairs, in order provide an 
opportunity for review and preparation of 
documentation in support of the veteran's 
claims prior to appellate adjudication.  
If appropriate, jurisdiction over the 
instant claims should be transferred to 
the RO in the state where the veteran 
currently resides.  Thereafter, the 
claims should be returned to the Board 
for further appellate review, as 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












